Citation Nr: 0726426	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-08 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
arthritis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1979 to November 
1994.  He has also reported a prior period of service of 4 
years and seven months.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  The veteran currently resides in 
Georgia, and his claim is under the jurisdiction of the RO in 
Atlanta.  

When this matter was previously before the Board in February 
2005, it was remanded for further development.  In the 
introduction to that decision, the Board referred to the RO 
the veteran's informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  To date, it appears 
that no action has been taken with respect to this issue and 
it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The cervical spine arthritis does not result in 
limitation of motion that is more than slight in degree, and 
the combined range of motion of the cervical spine is 
greater than 170 degrees.  

2.  The veteran's low back strain is not shown to be 
productive of any impairment other than characteristic pain 
on motion with only slight limitation of motion.

3.  The right knee arthritis results in painful motion but 
has not resulted in limitation of motion of the knee with 
flexion limited to less than 45 degrees, or extension limited 
by more than 10 degrees, and has not resulted in instability 
or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for cervical spine arthritis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290 (2003), 
effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006), effective September 26, 2003.

2.  The criteria for a rating higher than 10 percent for a 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2006).

3.  The criteria for a rating higher than 10 percent for 
right knee arthritis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2002 and March 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
March 2005 letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and none is apparent.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To An Increased Rating For A Cervical Spine 
Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (2): (See 
also Plate V.)

The pertinent evidence includes numerous service medical 
facility, VA and private medical treatment records, and VA 
examination reports.  Also of record are written statements 
from the veteran.  

The Board finds, however, that the medical evidence which is 
of record shows that the arthritis of the cervical spine does 
not result in limitation of motion which is more than slight 
in degree.  Nor does the disorder result in the combined 
range of motion of the cervical spine not greater than 170 
degrees.  Such findings are not noted in any of the medical 
evidence.  For example, on VA spine examination in July 2005 
it was reported that on range of motion testing the cervical 
spine had right and left lateral bending from 0 to 30 
degrees, extension from 0 to 50 degrees with pain, flexion 
from 0 to 40 degrees, and right and left rotation from 0 to 
30 degrees with pain.  These figures combined to a total 
range of motion of 210 degrees which is a far better range of 
motion that the limitation to 170 degrees contemplated for a 
higher rating.  The other medical evidence contains similar 
findings.  

In addition, no significant intervertebral disc syndrome has 
been shown.  On examination by the VA in July 2005, the 
veteran's cervical spine complaints reportedly did not 
include radiation, numbness or weakness.  On examination, he 
had normal sensation and no evidence of atrophy of the upper 
extremities.  He had 5/5 motor strength and 1+ deep tendon 
reflexes bilaterally at the elbow.  Other medical evidence of 
record contains similar findings.  Impairment due to 
intervertebral disc syndrome of the cervical spine is not 
shown.  As such, the criteria for a disability rating higher 
than 10 percent for arthritis of the cervical spine are not 
met.  

II.  Entitlement To An Increased Rating For A Low Back Strain

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disorders of the spine were 
revised.  Accordingly, the Board will review the disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Thus, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old regulations, a low back disability could rated 
based on the severity of any intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5295, that provided a 20 
percent rating was warranted where there was muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back under 
Diagnostic Code 5292.  Diagnostic Code 5292 provided a 20 
percent rating for moderate limitation of motion.  A 40 
percent rating was warranted if the limitation of motion was 
severe.  Id.  

The revised rating criteria are summarized above in the 
section pertaining to the cervical spine disorder.  

The pertinent medical evidence includes the reports of VA 
disability evaluation examinations, as well as treatment 
records.  After considering all of the evidence, the Board 
finds that the veteran's low back strain is not shown have 
been productive of any impairment other than characteristic 
pain on motion and slight limitation of motion.  In this 
regard, the Board notes that on examination in July 2005 the 
veteran reported having low back pain every day, but there 
was no numbness or weakness.  On physical examination, the 
thoracolumbosacral spine had no tenderness.  There was a 5 
degree to the left thoracic scoliosis, but there was no 
spasm.  Right lateral bending was from negative five degrees 
to 30 degrees.  Left lateral bending was from 5 degrees to 35 
degrees.  Extension was from 0 to 10 degrees.  Flexion was 
from 0 to 70 degrees.  Right rotation was from 0 to 50 
degrees, while left rotation was from 0 to 30 degrees with 
pain on extremes of all ranges of motion.  The Board notes 
that these reflect no more than slight limitation of motion.  
The combine ranges of motion were to 230 degrees, which is 
consistent with the criteria for the currently assigned 10 
percent rating.  

The Board also notes that no intervertebral disc syndrome was 
shown.  Straight leg raising was negative bilaterally.  There 
was normal sensation in the legs and 5/5 motor strength.  
There was no muscle atrophy and deep tendon reflexes were 1+ 
symmetrically.  The diagnosis was lumbosacral strain with no 
evidence of ankylosis, and with no objective evidence of 
intervertebral disk syndrome.  The examiner specifically 
stated that there was no evidence of neurologic impairment.  
The examiner also indicated that there were no "DeLuca" 
criteria.  The other medical evidence, such as examinations 
in January 2000 and April 2002, contains similar findings.  
Although the examination of July 2005 indicates that the 
veteran had required two three day periods of bedrest in 
2005, this history is consistent with the criteria for the 
currently assigned 10 percent rating.  In light of the 
foregoing normal or near normal findings, the Board concludes 
that the criteria for a rating higher than 10 percent are not 
met.  

III.  Entitlement To An Increased Rating For Right Knee 
Arthritis

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the knee of sufficient 
severity to warrant a rating higher than 10 percent.  The 
evidence shows that the right knee disorder has not resulted 
in limitation of motion of the knee resulting in flexion to 
less than 45 degrees, and does not limit extension.  Such 
levels of limitation are not shown on the VA examination of 
July 2005.  On the contrary, the report of that examination 
shows that the veteran had motion from 0 to 110 degrees.  The 
Board also notes that a VA treatment record dated in April 
2002 reflects complaints of knee pain, but notes that on 
examination there was a full range of motion.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  The VA examination in 
June 2005 noted that the veteran had crepitus and tendon 
popping, but there was no diminution with repetitive testing.  
The range of motion was performed with discomfort, but the 
examiner specifically stated that he had no "DeLuca" 
criteria.  Accordingly, the criteria for a disability rating 
higher than 10 percent for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in June 2005 
specifically found that there was no instability.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted.  


ORDER

1.  Entitlement to an increased rating for a cervical spine 
disorder, currently rated as 10 percent disabling, is denied.

2.  Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling, is denied.

3.  Entitlement to an increased rating for a right knee 
arthritis, currently rated as 10 percent disabling, is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


